Citation Nr: 0029831	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
as secondary to service-connected back disability.

2.  Entitlement to service connection for a neck condition as 
secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran also perfected an appeal for an increased rating 
for a low back disability.  In a March 2000 rating decision 
the veteran was granted an increased rating for his low back 
disability.  In April 2000 the veteran submitted a letter in 
which he stated that he was satisfied with the rating 
assigned to his low back disability and he withdrew his claim 
for an increased rating.  Accordingly, this issue is not 
before the Board.


FINDINGS OF FACT

1.  Chronic disability manifested by shortness of breath, and 
secondary to service-connected back disability, has not been 
demonstrated.

2.  Chronic disability of the neck condition secondary to 
service-connected back disability has not been demonstrated.



CONCLUSIONS OF LAW

1.  Chronic disability manifested by shortness of breath is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  Chronic disability of the neck is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

I.  Shortness of Breath

The veteran claims that he is entitled to service connection 
for shortness of breath as secondary to his service-connected 
low back disability.  The service medical records show that 
the veteran was in a motor vehicle accident in September 1974 
and that he had back pain following the accident.  The April 
1975 discharge examination report indicates that the veteran 
complained of shortness of breath.  He reported that his back 
pain cut his breath short.  However, the discharge 
examination report indicates that the veteran had normal 
lungs and chest.  None of the service medical records reveal 
any pulmonary disability, or other chronic disability 
manifested by shortness of breath.

The Board notes that lay statements submitted by the 
veteran's wife and relatives in April 1992 do not refer to 
shortness of breath.

On VA examination in September 1997 the veteran complained of 
shortness of breath as secondary to his low back pain.  
Physical examination and X-rays of the veteran revealed no 
pulmonary abnormalities.  Pulmonary function tests revealed 
minimal chronic obstructive pulmonary disease (COPD).

The veteran appeared before a hearing officer at the RO in 
July 1999.  The veteran testified that he was unable to take 
deep breaths due to resulting back pain.  

At an August 1999 VA examination the veteran reported that he 
had smoked one pack a day for 25 years.

The Board notes that the veteran does not claim and the 
evidence of record does not show that the veteran experiences 
shortness of breath as a result of service on a direct basis.

While the veteran complained of shortness of breath due to 
back pain in service, no shortness of breath disability was 
noted when he was examined at that time.  Numerous post 
service private medical records and VA examination reports 
have made no reference to shortness of breath.  The September 
1997 pulmonary examination did not link the veteran's only 
pulmonary diagnosis, COPD, to the veteran's service-connected 
low back disability.  The only evidence supportive of this 
claim is the theory advanced by the veteran himself; however, 
he is not qualified to render opinions which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no medical evidence of record indicating 
that the veteran has shortness of breath due to his service-
connected low back disability or to any other service-
connected disability.  Therefore, the Board must conclude 
that the preponderance of the evidence fails to support the 
veteran's claim for service connection for shortness of 
breath, as secondary to service-connected low back 
disability.

II.  Neck Condition

The veteran seeks service connection for a neck condition as 
secondary to his service-connected low back disability.  At 
his July 1999 hearing the veteran testified that he thought 
that he had neck pain which was related to his service-
connected low back disability.  The veteran further stated 
that doctors had never told him that anything was wrong with 
his neck.

The veteran's service medical records, including the April 
1975 discharge examination report, are silent to any 
disability of the neck. 

The post service medical records indicate that the veteran 
underwent chiropractor care for neck complaints following an 
automobile accident in November 1984.

In an April 1992 statement, the veteran's wife stated that 
the veteran had experienced whiplash when he was in an 
automobile accident in service.

VA outpatient treatment records dated in August 1997 reveal 
that the veteran was treated for a stiff neck.

The Board notes that the veteran does not claim and the 
evidence of record does not show that the veteran experiences 
a neck disability as a result of service on a direct basis.

The post service medical records do not reveal the veteran to 
have a chronic neck disability due to his service-connected 
low back disability.  The only medical references to the 
veteran's neck were made by a chiropractor following a post 
service auto accident and in August 1997 when the veteran was 
treated by VA for a stiff neck.  These medical records do not 
relate the veteran's neck complaints to service or to the 
veteran's service-connected low back disability.  The only 
evidence supportive of this claim are the statements advanced 
by the veteran and his wife; however, they are not qualified 
to render opinions which require medical expertise.  See 
Espiritu.  There is no medical evidence of record indicating 
that the veteran has a neck condition due to his service-
connected low back disability or to any other service-
connected disability.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a neck condition, 
as secondary to service-connected low back disability.


ORDER

Entitlement to service connection for shortness of breath as 
secondary to service-connected back disability is denied.

Entitlement to service connection for a neck condition as 
secondary to service-connected back disability is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


